Case 1:19-cv-00160-LEK-KJM Document 153 Filed 04/19/21 Page 1 of 1                   PageID #:
                                  1929
                                 MINUTE ORDER



 CASE NUMBER:             CIVIL NO. 19-00160 LEK-KJM
 CASE NAME:               Soderholm Sales and Leasing, Inc. vs. BYD Motors Inc.



       JUDGE:       Leslie E. Kobayashi            DATE:             04/19/2021


COURT ACTION: EO: COURT ORDER DENYING DEFENDANT’S MOTION TO
STRIKE SECTION VI.B AND VI.C OF PLAINTIFF SODERHOLM SALES AND LEASING
INC.’S REBUTTAL BRIEF [NO. 147]

  A non-jury trial was held on January 19, 2021, and the parties were directed to file
written closing and rebuttal arguments. [Minutes, filed 1/19/21 (dkt. no. 143).]
Plaintiff/Counterclaim Defendant Soderholm Sales and Leasing, Inc. (“Soderholm”) and
Defendant/Counterclaimant BYD Motors Inc. (“BYD”) filed their respective closing briefs
on February 19, 2021. [Dkt. nos. 145, 146.] Soderholm and BYD filed their respective
rebuttal briefs on March 12, 2021. [Dkt. nos. 147, 148.]

   On March 15, 2021, BYD filed a motion to strike two sections of Soderholm’s rebuttal
brief (“Motion to Strike”). [Dkt. no. 149.] Soderholm filed its memorandum in opposition
to the Motion to Strike on March 31, 2021, and BYD filed its reply on April 14,
2021. [Dkt. nos. 151, 152.] The Court finds the Motion to Strike suitable for disposition
without a hearing pursuant to Local Rule 7.1(c).

   To the extent that any of the parties’ briefs contain a reference to, or argument about,
evidence that was not properly presented during the trial, this Court will not consider it in
ruling on the claims in this case. It is not necessary to strike any portion of Soderholm’s
rebuttal brief. The Motion to Strike is therefore DENIED.

  IT IS SO ORDERED.

Submitted by: Agalelei Elkington, Courtroom Manager
